Title: From George Washington to Samuel Huntington, 27 March 1780
From: Washington, George
To: Huntington, Samuel


          
            Sir,
            Head Quarters Morris Town 27th March 1780
          
          In the present situation of Southern affairs much will no doubt depend on the having an able Engineer in that Quarter. I have a very good opinion of the Gentleman now there in this line, but the confidence

I have in General Du Portails abilities makes me think his presence would be of the greatest utility. Though we may sensibly feel the want of him here should any active operation commence; yet upon the whole I should be willing to spare him were there a probability of his arriving in time. I have no doubt from the season and from every other circumstance that General Clinton will press the enterprise with all the vigor and dispatch in his power; but the loss of his horses may necessarily retard his progress. I beg leave to submit to Congress the propriety of sending General Du Portail, which they will be best able to determine from the general complexion of the advices they have received. As he is in Philadelphia their orders immediately to him will prevent delay. In case of his going it will be of course necessary to bear his expences and furnish him with the means of expedition, and it were to be wished he may receive his orders as soon as possible. I have the honor to be With the greatest respect Yr Excellencys Most Obet & hum. servant
          
            Go: Washington
          
        